Name: 2014/232/EU: Council Decision of 14 April 2014 on the conclusion, on behalf of the European Union, of the Protocol setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: 2014-04-26

 26.4.2014 EN Official Journal of the European Union L 125/48 COUNCIL DECISION of 14 April 2014 on the conclusion, on behalf of the European Union, of the Protocol setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic (2014/232/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 16 April 2007, the Council approved the Fisheries Partnership Agreement between the Gabonese Republic and the European Community (the Partnership Agreement) by Regulation (EC) No 450/2007 (1). (2) The Union has negotiated a new protocol with the Gabonese Republic (the New Protocol) granting Union vessels fishing opportunities in waters in which the Gabonese Republic exercises its sovereignty or its jurisdiction as regards fishing. (3) The New Protocol was signed in accordance with Council Decision 2013/462/EU (2), and is applied provisionally as from 24 July 2013 (3). (4) The New Protocol should therefore be approved. (5) The Partnership Agreement set up a Joint Committee which is responsible for monitoring the application of the Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, make the notification provided for in Article 15 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex, the Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) Council Regulation (EC) No 450/2007 of 16 April 2007 on the conclusion of the Fisheries Partnership Agreement between the Gabonese Republic and the European Community (OJ L 109, 26.4.2007, p. 1). (2) Council Decision 2013/462/EU of 22 July 2013 on the signature, on behalf of the European Union, and on the provisional application of the Protocol setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Gabonese Republic (OJ L 250, 20.9.2013, p. 1). (3) Information on the date of signature of the Protocol setting out the fishing opportunities and financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Gabonese Republic (OJ L 229, 28.8.2013, p. 1.). (4) The Protocol was published in OJ L 250, 20.9.2013, p. 2 together with the decision on its signature. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee 1. The Commission shall be authorised to negotiate with the Gabonese Republic and, where appropriate and, subject to complying with paragraph 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities in accordance with Article 5 and 6 of the Protocol; (b) decision on the modalities of the sectoral support in accordance with Article 3 of the Protocol; (c) technical specifications and modalities falling within the powers of the Joint Committee in accordance with the Annex to the Protocol. 2. In the Joint Committee set up under the Fisheries Partnership Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy, (b) be in line with the Council Conclusions of 19 March 2012 on a Communication on the external dimension of the Common Fisheries Policy, (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. 3. When a decision on modifications to the Protocol referred to in paragraph 1 is foreseen to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so that the position to be expressed on the Union's behalf takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in paragraph 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.